PER CURIAM.
This case is before us on a motion for appeal under section 348 of the Criminal Code of Practice. The appellant, Quinton Price, was convicted of the offense of transporting alcoholic beverages for the purpose of sale in local option territory. The punishment imposed was a fine of $20 and confinement in jail of 30 days. Forfeiture and sale of the automobile used to transport the alcoholic beverages was ordered by the Pulaski Circuit Court.
Upon consideration of the points raised for reversal of the judgment, which are properly before us, we are of the opinion that the substantial rights of the appellant were not prejudiced by errors committed in the lower court.
The motion for appeal is overruled, and the judgment is affirmed.